Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel claims 14-27.

Allowable Subject Matter
Claims 1-13, 28 and 29 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art, alone or in combination, fails to teach or fairly suggest the applicant’s invention recited in independent claim 1. 
The closest prior art to the applicant’s claimed invention is Zhou et al. (Scientific Reports May 2016 (Pages 1-8) as was relayed in the last action on the merits.
Zhou et al. does not teach an incubator that incubates a plurality of beads with a sample of interest, wherein each of the plurality of beads comprises a tag of predetermined mass and a bait molecule, the incubation binding by a non-covalent bond the bait molecule to a sample molecule contained in the sample of interest;
b)    a washer that washes the incubated beads so that weakly bound sample molecules are removed while strongly bound sample molecules are retained;
c)    a sample plate comprising a plurality of microwells in a region confined by a gasket configured for 
d)    a sample plate loader that loads a plurality of the incubated and washed beads into the sample plate, the number of the incubated and washed beads loaded into the sample plate being less than a number of beads that can be spread in a monolayer in the region confined by the gasket the sample plate loader comprising a vibrator configured to agitate the sample plate such that at least some of the number of the incubated and washed beads loaded onto the sample plate settles into one of the plurality of microwells:
e)    a matrix material applicator that deposits matrix assisted laser desorption ionization (MALDI) matrix material onto a surface of the sample plate so that at least some of the plurality of beads are exposed to the MALDI matrix material and that dries the plurality of beads exposed to the MALDI matrix material such that a rupture of the non-covalent bond releases molecules that are incorporated into MALDI matrix crystals:
f)    a matrix assisted laser desorption ionization time-of-flight (MALDI-TOF) mass spectrometer that receives the loaded sample plate and that performs time-of-flight mass spectrometry on the beads positioned on the sample plate, thereby generating mass spectra, wherein a laser beam generated by the MALDI-TOF mass spectrometer used to generate the mass spectra has a beam diameter that is less than a diameter of a microwell: and
g)    a computer that executes an algorithm using the mass spectra generated by the MALDI-TOF mass spectrometer to produce a ligand binding assay.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        5/19/2021